Seabury,
J. The defendant is a common carrier, and the plaintiff shipped by it twelve loose castings and six cases to a customer at Muscatine, Iowa. All of these cases were delivered on August 28, 1907, except one case which was not delivered until September 29, 1907. The shipment comprised machinery, and it is conceded that the machinery was useless without the parts contained in the case which was not delivered until September 29, 1907. The plaintiff, in the meantime, had duplicated the missing parts; and his customer returned this case to him. It is also conceded that the contents in this case were of the value of $192.50. The appellant concedes that “ the only question presented by this appeal is whether or not the item of $192.50 is a proper item of damage in the absence of special notice to the carrier.” There is no evidence to show that the carrier had notice or knowledge of the special use which was to be made of this shipment. Under these circumstances, the shipper can only recover the difference between the value when the delivery should have been made and the value at the time when the delivery was actually made. Sherman v. Hudson R. R. R. Co., 64 N. Y. 254; Katz v. Cleveland, C., C. & St. L. Ry. Co., 46 Misc. Rep. 259. The damages which the plaintiff sustained in this case were the result, not only of the delay, but of the peculiar relations and contract which existed between the shipper and consignee; and the carrier cannot be held for these damages unless it is shown that these circumstances were known to the carrier, or that they were fairly within the contemplation of the shipper and the carrier when the contract for transportation was made.
*62The judgment is reversed and a new trial ordered, with costs to the appellant to abide the event.
Gildersleeve, J., concurs.